NO. 07-12-0243-CR
                                       
                            IN THE COURT OF APPEALS
                                       
                       FOR THE SEVENTH DISTRICT OF TEXAS
                                       
                                  AT AMARILLO
                                       
                                    PANEL C
                                       
                                AUGUST 15, 2012
                                       
                        ______________________________
                                       
                                       
                         GERARDO PEREZ III, APPELLANT
                                       
                                      V.
                                       
                         THE STATE OF TEXAS, APPELLEE
	
                                       
                       _________________________________
                                       
                FROM THE 64[TH] DISTRICT COURT OF HALE COUNTY;
                                       
              NO. A18570-1009; HONORABLE ROBERT W. KINKAID, JUDGE
                                       
                        _______________________________
Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
                              MEMORANDUM OPINION
	Following a plea of true to the State's motion to proceed, Appellant, Gerardo Perez III, was adjudicated guilty of evading arrest or detention with a vehicle and sentenced to one year in a state jail facility and a fine of $1,500.  Pending before this Court is Appellant's Motion to Dismiss Appeal in which he represents he wishes to withdraw his notice of appeal.  As required by Rule 42.2(a) of the Texas Rules of Appellate Procedure, the motion is signed by Appellant and his attorney.  No decision of this Court having been delivered, the motion is granted and the appeal is dismissed.  No motion for rehearing will be entertained and our mandate will issue forthwith.
                                       
                                       
                               Patrick A. Pirtle
                                         Justice
Do not publish.